Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 1 of 21




     EXHIBIT F TO MOTION FOR SUMMARY JUDGMENT
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 2 of 21
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 3 of 21
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 4 of 21




                                                               006832
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 5 of 21




                                                               006833
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 6 of 21




                                                               006834
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 7 of 21




                                                               006835
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 8 of 21




                                                               006836
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 9 of 21




                                                               006837
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 10 of 21




                                                                006838
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 11 of 21




                                                                007336
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 12 of 21




                                                                007337
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 13 of 21




                                                               005533
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 14 of 21




                                                               005534
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 15 of 21




                                                               005535
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 16 of 21




                                                                005536
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 17 of 21




                                                                005797
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 18 of 21




                                                                005798
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 19 of 21




                                                                006540
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 20 of 21




                                                                006541
Case 3:16-cv-00842-SDD-RLB   Document 76-12   04/10/19 Page 21 of 21




                                                                006542
